236 F.2d 911
Ex parte PHARMA-CRAFT CORPORATION, Petitioner.
No. 16227.
United States Court of Appeals Fifth Circuit.
August 16, 1956.

Chas. W. Walker, Macon, Ga., Charles J. Merriam, Chicago, Ill., for petitioner.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
Pharma-Craft Corporation is the assignee of a patent of an anti-perspirant deodorant stick. It brought suit in the District Court for the Middle District of Georgia against F. W. Woolworth Co. and Associated Products, Inc. alleging infringement by Woolworth in the sale in Macon, Georgia, and elsewhere, of products infringing the patent, and by Associated in selling infringing products to Woolworth. Injunction, damages and costs are sought. Woolworth, doing business in the district where sued, was served with process. Associated is not within the district and has not been served. Woolworth filed a motion to transfer the cause under 28 U.S.C.A. § 1404(a) to the District Court of the Northern District of Illinois. Affidavits in support of and in opposition to the motion were filed. In an opinion by the District Judge the contentions were reviewed and analyzed. Pharma-Craft Corp. v. F. W. Woolworth Co., 144 F. Supp. 298. The District Court determined that it is for the convenience of parties and in the interest of justice that the cause be transferred to the court in Illinois. An order of transfer was entered. The plaintiff, Pharma-Craft Corporation, has filed in this Court and we now consider its motion for leave to file a petition for a writ of mandamus to require the District Court to vacate its order of transfer.


2
As in Ex parte Chas. Pfizer & Co., Inc., 5 Cir., 1955, 225 F.2d 720, the District Court considered all pertinent facts, properly construed the statute and did not abuse its discretion. The rule announced in that case governs here.


3
The motion for leave to file a petition for a writ of mandamus is


4
Denied.